DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Image processing apparatus for providing notification of a function selected using an aerial image”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable Paragraph 175 of the application publication discloses that “changes in color may be controlled in accordance with the movement of the fingertip”, but examiner cannot find disclosure of the speed of color changing occurring in accordance with a speed of a fingertip (i.e. “speed” has a different scope than “movement”).  Therefore one of ordinary skill in the art would not have the information to make use of the presently claimed invention.  Appropriate citation of the specification or amendment is required

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1)	Claim(s) 1-3, 6-8, 10 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. patent application publication 2018/0218178 by Chung.
2)	Regarding claim 1, Chung teaches an information processing apparatus (figure 1, a mobile device) comprising: a processor (figure 2, item 203; a processor) configured to: change darkness of an image presented in mid-air in response to a sensor detecting a user performing a mid-air gesture on the image (paragraphs 64 and 65; “darkness” [color change, highlighting, bolded frame] is changed in response to a user gesture in the three dimensional display space [i.e. “mid-air”]).

4)	Regarding claim 3, Chung teaches the information processing apparatus according to claim 1, wherein the processor is configured to change the darkness of the image in accordance with movement of a fingertip of the user (paragraph 37; user input can be the movement of a finger and may change the darkness as noted in paragraph 64).
5)	Regarding claim 6, Chung teaches the information processing apparatus according to claim 1, wherein the processor is configured to: control, in response to the mid-air gesture satisfying a first condition, a time gap between the detection of the mid-air gesture and an onset of the change of the darkness of the image in a first manner; and control, in response to the mid-air gesture satisfying a second condition, the time gap between the detection of the mid- air gesture and the onset of the change of the darkness of the image in a second manner (paragraph 67; first condition could be a gesture of remaining coincident with an object, the time gap being a threshold value; a second condition could be a double-click operation with the time gap being immediate selection upon a second click within a prescribed period).
6)	Regarding claim 7, Chung teaches the information processing apparatus according to claim 1, wherein the image comprises a plurality of partial images, and the processor is configured to change darkness of only a portion of the plurality of partial 
7)	Regarding claim 8, Chung teaches the information processing apparatus according to claim 7, wherein the mid-air image is associated with a plurality of functions, and each of the plurality of partial images corresponds to a respective one of the plurality of functions (paragraphs 37 and 50; different displayed keys can be for function execution).
8)	Claims 10 and 11 are taught in the same manner as described in the rejection of claim 1 above, with the exception of: a non-transitory computer readable medium storing a program (paragraph 68; processor can be connected to memory).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9)	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2018/0218178 by Chung as applied to claim 1 above, and further in view of U.S. patent application publication 2017/0017344 by Kuribayashi et al.
	Chung teaches the information processing apparatus according to claim 1, wherein the processor is configured to change the darkness of the image in a case 
Chung does not specifically teach the processor is configured not to change the darkness of the image in a case where the mid-air gesture is in a direction other than the depth direction.
Kuribayashi teaches the processor is configured not to change the darkness of the image in a case where the mid-air gesture is in a direction other than the depth direction (paragraphs 278 and 279; only descent of user’s finger [i.e. a depth direction] causes the lighting changes, therefore the lighting is not changed when gestures are made in other directions).
Chung and Kuribayashi are combinable because they are both from the mid-air image display and selection field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Chung with Kuribayashi to add changing lighting only when a gesture is made in the depth direction.  The motivation for doing so would have been so that “the user is able to verify that the icon has been selected” (paragraph 278).  Therefore it would have been obvious to combine Chung with Kuribayashi to obtain the invention of claim 5.

10)	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2018/0218178 by Chung as applied to claim 1 above, and further in view of U.S. patent application publication 2015/0309701 by Jatzold et al.
	Chung teaches the information processing apparatus according to claim 7, wherein the mid-air gesture is a gesture for selecting one or more of the plurality of partial images, wherein the processor is configured to: - 160 -change, in response to the mid-air gesture, darkness of the selected one or more of the plurality of partial images from a first state to a second state (paragraphs 64 and 65; user selection gesture causes lighting change of selected object). 
Chung does not specifically teach change, in response to cancellation of the selection, the darkness of the one or more of the plurality of partial images from the second state to the first state.
Jatzold teaches change, in response to cancellation of the selection, the darkness of the one or more of the plurality of partial images from the second state to the first state (paragraph 83; graphic objects can be selected, with accompanying lighting change, and also unselected thereby removing the selection lighting change).
Chung and Jatzold are combinable because they are both from the image display and selection field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to combine Chung with Jatzold to add cancelling a selection.  The motivation for doing so would have been so that a user could undo a mistaken selection.  Therefore it would have been obvious to combine Chung with Jatzold to obtain the invention of claim 9.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN O DULANEY whose telephone number is (571)272-2874.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676



/BENJAMIN O DULANEY/           Primary Examiner, Art Unit 2672